Case 20-03153-hdh Doc 14 Filed 11/23/20       Entered 11/23/20 17:15:33    Page 1 of 15




                    UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

                                            §
IN RE:                                      §
                                            §
REVOLUTION MONITORING, LLC                  §             Case No. 18-33730-hdh
                                            §
REVOLUTION MONITORING                       §             Case No. 18-33731-hdh
MANAGEMENT, LLC                             §
                                            §
REVOLUTION NEUROMONITORING                  §             Case No. 18-33732-hdh
LLC                                         §
                                            §             (Jointly Administered)
Debtors.                                    §
                                            §
MEDARC, LLC, as Collection Agent for        §
Jeffrey H. Mims, Trustee of the Liquidating §
Trust of Revolution Monitoring, LLC,        §
Revolution Monitoring Management, LLC, §
and Revolution Neuromonitoring, LLC.        §           Adversary No. 20-03153-hdh
                                            §
                    Plaintiff,              §
                                            §
v.                                          §
                                            §
CARE IMPROVEMENT PLUS GROUP                 §
MANAGEMENT, LLC and DOES 1-10,              §
                                            §
                    Defendants.

             DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
             ORIGINAL COMPLAINT AND BRIEF IN SUPPORT

      Defendant Care Improvement Plus Group Management, LLC (“Defendant”),

pursuant to FED. R. CIV. P. 12(b)(1) and (6), files this motion to dismiss (“Motion”)

Plaintiff’s Original Complaint (“Complaint”) [Doc. 1], and states:
Case 20-03153-hdh Doc 14 Filed 11/23/20                Entered 11/23/20 17:15:33     Page 2 of 15




                                    I.       INTRODUCTION

       Plaintiff MedARC, LLC (“MedARC”), as Collection Agent for Jeffrey H. Mims,

Trustee of the Liquidating Trust of Revolution Monitoring, LLC, Revolution Monitoring

Management, LLC and Revolution Neuromonitoring, LLC (collectively, “Revolution”),

filed this adversary proceeding, alleging that Revolution was not paid or was underpaid

by Defendant on eleven health benefit claims submitted under unspecified health benefit

plans and insurance policies. [Compl. ¶¶ 1, 3.] 1 The Complaint alleges that, prior to

bankruptcy,   Revolution     was         a   medical     provider   that   offered   intraoperative

neurophysiological monitoring for surgeries involving a patient’s nervous system.

[Compl. ¶¶ 4, 15]. Revolution was an “out-of-network” provider that submitted claims

for benefits to Defendant under alleged assignments of benefits received from their

patients. [See Compl. ¶¶ 31, 33.]

       The Complaint acknowledges that a majority of the underlying plans and policies

at issue are governed by the Employee Retirement Income Security Act of 1974

(“ERISA”). [Compl. ¶ 22.] In five causes of action, MedARC asserts claims for (1)

recovery of ERISA benefits pursuant to 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. §

1132(a)(3), (2) breach of fiduciary duty pursuant to 29 U.S.C. § 1132(a)(2), 29 U.S.C. §


1
  MedARC has filed similar proceedings against various other health insurers, administrators,
and payors as well. See, e.g., MedARC, LLC v. Care Improvement Plus Group Management,
LLC, et al., Adversary No. 20-03153 (N.D. Tex. Bankr.); MedARC, LLC v. WellMed Medical
Management, Inc., Adversary No. 20-03150-hdh (N.D. Tex. Bankr.); MedARC LLC v.
UnitedHealth Group Incorporated, et al; Adversary No. 20-03114-hdh (N.D. Tex. Bankr.);
MedARC LLC v. The Hartford Financial Services Group, Inc., et al., C.A. No. 20-03164-hdh
(N.D. Tex. Bankr.).



                                                  2
Case 20-03153-hdh Doc 14 Filed 11/23/20             Entered 11/23/20 17:15:33   Page 3 of 15




1104, 29 U.S.C. § 1109, (3) breach of contract, (4) promissory estoppel, and (5) quantum

meruit. [Compl. ¶¶ 72-127.] 2

                             II. GROUNDS FOR DISMISSAL

         MedARC’s claims for breach of fiduciary duty and quantum meruit should be

dismissed for the following reasons:

         A.     MedARC lacks standing to assert any claims for breach of
                fiduciary duty.

         B.     Any claim for breach of fiduciary duty under 29 U.S.C. §
                1132(a)(2) fails as a matter of law because MedARC seeks
                damages for unpaid plan benefits and not any injury to the
                plan itself.

         C.     Any claim for breach of fiduciary duty under either 29 U.S.C.
                § 1132(a)(2) or (a)(3) fails as a matter of law because it is
                duplicative of MedARC’s claim for benefits under 29 U.S.C.
                § 1132(a)(1)(B).

         D.     The Complaint fails to state a claim for quantum meruit
                because the benefits of Revolution’s services were provided
                to plan members or insureds, not Defendant, and Defendant’s
                obligations with respect to payment for those services are
                governed by express, written contracts.

         E.     MedARC’s quantum meruit claim is preempted with respect
                to the benefit plans at issue that are governed by ERISA.

                          III. ARGUMENT AND AUTHORITIES

A.       LEGAL STANDARD UNDER FED. R. CIV. P. 12(b)(1) AND 12(b)(6)

         Standing is a threshold jurisdictional question, which must be addressed prior to

and independent of the merits of a party’s claims. See generally Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83 (1998). “In essence the question of standing is whether the
2
    MedARC also seeks to recover attorneys’ fees and costs under ERISA. [Compl. ¶¶ 128-33.]



                                                3
Case 20-03153-hdh Doc 14 Filed 11/23/20          Entered 11/23/20 17:15:33     Page 4 of 15




litigant is entitled to have the court decide the merits of the dispute or of particular

issues.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Rule 12(b)(1) challenges to subject

matter jurisdiction come in two forms: “facial” attacks and “factual” attacks. See

Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). In evaluating a facial attack,

“the court looks only at the sufficiency of the allegations in the pleading and assumes

them to be true.” Martin v. Hyundai Translead, Inc., No. 3:20-CV-2147-K, 2020 WL

6701806, at *2 (N.D. Tex. Nov. 13, 2020) (internal quotation marks omitted). In

evaluating a factual attack, “the court may consider (1) the complaint alone, (2) the

complaint supplemented by undisputed facts evidenced in the record, or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Id.

       In reviewing a Rule 12(b)(6) motion to dismiss, the court must determine

“whether in the light most favorable to the plaintiff and with every doubt resolved in his

behalf, the complaint states any valid claim for relief.” Cornish v. Corr. Servs. Corp., 402

F.3d 545, 548 (5th Cir. 2005) (quoting Collins v. Morgan Stanley Dean Witter, 224 F.3d

496, 498 (5th Cir. 2000)); see also Hilliard v. Bd. of Pardons & Paroles, 759 F.2d 1190,

1191 (5th Cir. 1985). Although a court must accept the factual allegations in the

pleadings as true, to state a valid claim for relief, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also Cornish, 402 F.3d at 551. “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Specifically, Rule 8(a)(2) requires that “the well-

pleaded facts” must “permit the court to infer more than the mere possibility of


                                             4
Case 20-03153-hdh Doc 14 Filed 11/23/20            Entered 11/23/20 17:15:33      Page 5 of 15




misconduct[.]” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “Nor does a complaint suffice

if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.”’ Id. at 678

(quoting Twombly, 550 U.S. at 557).

B.     MEDARC’S EQUITABLE AND FIDUCIARY DUTY CLAIMS UNDER
       ERISA MUST BE DISMISSED.

       In addition to its Section 1132(a)(1)(B) claim for benefits, which is based on

Defendant’s purported wrongful denial or underpayment of the claims for benefits

submitted by Revolution, MedARC also asserts a claim for “disgorgement of the profits

or fees Defendants have earned by denying and/or delaying payment of [Revolution’s]

claims” under 29 U.S.C. § 1132(a)(3) and for breach of fiduciary duty under 29 U.S.C.

§§ 1132(a)(2), 1104, and 1109. [Compl. ¶¶ 86-104.] These claims fail for at least three

independent reasons, and must be dismissed under Rules 12(b)(1) and 12(b)(6).

              1.      MedARC lacks standing.

       First, MedARC lacks standing to sue for breach of fiduciary duty under Sections

1132(a)(2), 1104, and 1109 as asserted in Count II of the Complaint. MedARC purports

to be an agent of the liquidating trustee for Revolution. [Compl. ¶ 3.] However, a health

care provider such as Revolution does not have independent standing to bring a claim

under ERISA, and can only acquire derivative standing through an assignment from a

plan beneficiary. 3 Paragon Office Servs., LLC v. UnitedHealth Grp., Inc., No. 3:11-CV-


3
  Some of the plans and policies administered or insured by Defendant contain anti-assignment
provisions. MedARC has not provided the Defendant with any list of claims at issue; therefore, it
is unknown at this point if any of the underlying plans or policies contain anti-assignment
provisions, or if administrative remedies were exhausted prior to initiation of this suit.



                                               5
Case 20-03153-hdh Doc 14 Filed 11/23/20            Entered 11/23/20 17:15:33   Page 6 of 15




2205-D, 2012 WL 1019953, at *5 (N.D. Tex. Mar. 27, 2012). Here, MedARC seeks to

assert the right to sue for breach of fiduciary duty under ERISA based on alleged

assignments of benefits forms provided to Revolution by plan members for whom they

provided services. Specifically, MedARC alleges that Revolution’s patients signed forms

that provided, in relevant part, as follows:

              Signature below also consents to request Revolution
              Monitoring, LLC to submit all invoices associated with the
              professional services performed during my surgery to my
              designated insurer or health benefits plan, on my behalf. I
              consent to and request that my insurance company
              reimburse Revolution Monitoring, LLC directly for any
              invoices submitted on my behalf for professional services
              rendered by the above named company . . .

              I authorize Revolution Monitoring, LLC and/or its attorneys
              to file any necessary claims, demands, or appeals with my
              insurer or health benefits plan from a denial of
              reimbursement       or      coverage     for    IntraOperative
              Neurophysiologic Monitoring services provided on my
              behalf. I also assign Revolution Monitoring, LLC my rights
              to bring legal action, if needed, against my insurer or health
              benefits plan to recover the costs of or enforce my rights to
              coverage of IntraOperative Neurophysiologic Monitoring
              services under my insurance or health benefits plan under
              applicable law, including without limitation under the
              Employee Retirement Income Security Act of 1974.

[Compl. at 9 n. 3 (emphasis added).]

       The above-quoted language is insufficient to convey standing to Revolution (or, in

turn, MedARC) to assert any non-benefits claims that might be available under ERISA.

Tex. Gen. Hosp., LP v. United HealthCare Servs., Inc., No. 3:15-CV-2096-M, 2016 WL

3541828, at *9 (N.D. Tex. June 28, 2016). Rather, to assert non-benefits claims, a

provider must demonstrate that it also obtained an “express and knowing assignment” of


                                               6
Case 20-03153-hdh Doc 14 Filed 11/23/20            Entered 11/23/20 17:15:33      Page 7 of 15




such claims. See id. at * 8. Where an assignment “does not reference any ERISA breach

of fiduciary duty claims or other non-benefits ERISA claims,” it does not convey

standing for a provider to pursue such claims. Id. 4 See also Grand Parkway Surgery Ctr.,

LLC v. Health Care Serv. Corp., No. 15-0297, 2015 WL 3756492, at *3 (S.D. Tex. June

16, 2015) (“Assignments that do not refer specifically to fiduciary duty or other non-

benefits ERISA claims do not assign non-benefits claims to the plaintiff.”). The alleged

assignments relied on by MedARC speak only in terms of the patients’ rights to

“coverage” and “reimbursement” for services provided by Revolution. They do not refer

to breach of fiduciary duty or other non-benefits claims under ERISA. MedARC

therefore lacks standing to assert any breach of fiduciary duty claims.

              2.      Sections 1132(a)(2) and 1109 provide a remedy only for injury to
                      a plan.

       MedARC cannot state a fiduciary duty claim under ERISA Sections 1132(a)(2)

and 1109 in any event. Except in very limited circumstances that are not present here,

Section 1132(a)(2) “does not provide a remedy for individual injuries distinct from plan

injuries.” LaRue v. DeWolff, Boberg & Assocs., Inc., 552 U.S. 248, 256 (2008) (emphasis

added). 5 In addition, “[t]he Supreme Court, noting ERISA's primary concern with the


4
  An unequivocal express and knowing assignment of breach of fiduciary duty claims is required
because such claims “affect all plan participants,” can “waste plan resources,” and they are “not
assigned by implication or operation of law. Tex. Gen. Hosp. LP, 2016 WL 3541828, at *9
(quoting Tex. Life, Accident, Health & Hosp. Serv. Ins. Guar. Ass'n v. Gaylord Entm't Co., 105
F.3d 210, 218 (5th Cir. 1997) and citing Mid-Town Surgical Ctr., L.L.P. v. Humana Health Plan
of Tex., Inc., 16 F. Supp. 3d 767, 774 (S.D. Tex. 2014)).
5
  The exception to this rule allows a participant to sue for “fiduciary duty breaches that impair
the value of plan assets in a participant’s individual account.” Id.



                                               7
Case 20-03153-hdh Doc 14 Filed 11/23/20            Entered 11/23/20 17:15:33      Page 8 of 15




possible misuse or poor management of plan assets, has stated that the ‘loss to the plan’

language in § 1109 limits claims to those that inure to the benefit of the plan as a whole

and not to the benefit only of individual plan beneficiaries.” Matassarin v. Lynch, 174

F.3d 549, 566 (5th Cir. 1999). 6 The allegations of the Complaint are focused solely on the

alleged injury to Revolution from Defendant’s failure to pay, or to fully pay, claims for

health benefits submitted by Revolution. That alleged harm does not constitute an injury

to the plans themselves, which is the only proper subject of a claim under ERISA §§

1132(a)(2) and 1109.

              3.      MedARC’s claim for equitable disgorgement of profits under
                      Section 1132(a)(3) is not viable.

       In Count I of the Complaint, MedARC asserts a claim for benefits under 29 U.S.C.

§ 1132(a)(1)(B), as well as a claim for “disgorgement of the profits or fees Defendant has

earned by denying and/or delaying payment of Plaintiff’s claims” under 29 U.S.C. §

1132(a)(3), which is likewise based solely on Defendant’s purported wrongful denial or

underpayment of the claims for benefits submitted by Revolution. [Compl. ¶ 86.] A

participant, beneficiary, or fiduciary can bring a civil action under Section 1132(a)(3) of

ERISA “(A) to enjoin any act or practice which violates any provision of this subchapter


6
  Further, liability under Section 1109 is limited to plan fiduciaries. 29 U.S.C. § 1109(a) (“Any
person who is a fiduciary with respect to a plan who breaches any of the responsibilities,
obligations, or duties imposed upon fiduciaries by this subchapter shall be personally liable to
make good to such plan any losses to the plan resulting from such breach . . . .”). To determine
whether Defendant was a plan fiduciary and therefore subject to liability under Section 1109
requires an evaluation of the relevant plan documents, which MedARC has not identified or
described in the Complaint, and may provide an additional basis for dismissal of MedARC’s
Section 1109 claim.



                                               8
Case 20-03153-hdh Doc 14 Filed 11/23/20          Entered 11/23/20 17:15:33     Page 9 of 15




or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress

such violations or (ii) enforce any provisions of this subchapter or the terms of the plan.”

29 U.S.C. § 1129(a)(3). “An action only falls under § 502(a)(3) if the plan or plan

fiduciary seeks restitution in equity in the form of a constructive trust or equitable lien.”

Cigna Healthcare of Tex., Inc. v. VCare Health Servs., PLLC, No. 3:20-CV-0077-D,

2020 WL 6321919, at *2 (N.D. Tex. Oct. 28, 2020).

       “The relationship between claims seeking relief under section 1132(a)(1)

and section 1132(a)(3) is clear: ‘if a plaintiff can pursue benefits under the plan pursuant

to [§ 1132(a)(1)], there is an adequate remedy under the plan which bars a further remedy

under [§ 1132(a)(3)].’” Gilmour v. Blue Cross & Blue Shield of Alabama, No. 4:19-CV-

160, 2020 WL 2813197, at *16 (E.D. Tex. May 29, 2020) (quoting Innova Hosp. San

Antonio, Ltd. P'ship v. Blue Cross & Blue Shield of Georgia, Inc., 892 F.3d 719, 733 (5th

Cir. 2018)); see also Hollingshead v. Aetna Health, Inc., 589 F. App’x 732, 737 (5th Cir.

2014) ((“[T]he simple fact that [plaintiff] cannot prevail on his claim under section

1132(a)(1) does not make his alternative claim under section 1132(a)(3) viable.”);

McCall v. Burlington Northern/Santa Fe Co., 237 F.3d 506, 512 (5th Cir. 2000); Tolson

v. Avondale Indus., 141 F.3d 604, 610 (5th Cir. 1998); Brown v. Aetna Life Ins. Co., 975

F. Supp. 2d 610, 622-23 (W.D. Tex. 2013) (holding breach of fiduciary claim is barred

whether it is asserted under subsection (a)(2) or (a)(3)); see generally Varity Corp. v.

Howe, 516 U.S. 489, 512 (1996) (Section 1132(a)(3) is a “catchall” provision that “acts

as a safety net, offering appropriate equitable relief for injuries caused by violations that

[§ 1132(a)] does not elsewhere adequately remedy”).


                                             9
Case 20-03153-hdh Doc 14 Filed 11/23/20      Entered 11/23/20 17:15:33     Page 10 of 15




       MedARC “can pursue monetary relief for benefits under section 1132(a)(1),

thereby providing an adequate remedy and barring further relief under section

1132(a)(3).” Id.; see also Byerly v. Standard Ins. Co., No. 4:18-CV-00592, 2020 WL

1451543, at *23 (E.D. Tex. Mar. 25, 2020) (plaintiff who had viable claim under §

1132(a)(1)(B) could not pursue claim for disgorgement of profits under § 1132(a)(3)). As

a result, MedARC’s claim for “disgorgement of the profits or fees” under 29 U.S.C. §

1132(a)(3) must be dismissed.

C.    THE COMPLAINT FAILS TO STATE A CLAIM FOR QUANTUM MERUIT
      UNDER TEXAS LAW.

      In Count V of the Complaint, MedARC attempts to assert a claim for recovery in

quantum meruit. “To recover in quantum meruit, the plaintiff must prove (1) that

valuable services were rendered or materials were furnished, (2) for the person sought to

be charged, (3) which services and materials were accepted by the person sought to be

charged, used and enjoyed by him, (4) under such circumstances as reasonably notified

the person sought to be charged that the plaintiff, in performing such services, was

expecting to be paid by the person sought to be charged.” Pepi Corp. v. Galliford, 254

S.W.3d 457, 460 (Tex. App.—Houston [1st Dist.] 2007, pet. denied). MedARC’s effort

to mount a quantum meruit claim is unavailing for at least two reasons.

      First, MedARC does not plausibly allege, because it cannot, that Revolution

rendered medical services for the benefit of Defendant, as opposed to the patients they

treated. See Encompass Office Sols., Inc. v. Ingenix, Inc., 775 F. Supp. 2d 938, 966 (E.D.

Tex. 2011) (“Even if [the insurer] received some benefit as a result of [a provider]



                                           10
Case 20-03153-hdh Doc 14 Filed 11/23/20      Entered 11/23/20 17:15:33     Page 11 of 15




providing medical services to its insureds, a proposition the court finds dubious, [the

provider’s] services were rendered to and for its patients, not [the insurer].”) (footnote

omitted); see also MC1 Healthcare, Inc. v. UnitedHealth Grp., Inc., No. 3:17-CV-01909,

2019 WL 2015949, at *10 (D. Conn. May 7, 2019), on reconsideration in part, 2019 WL

3202965 (D. Conn. July 16, 2019) (collecting cases and noting “courts have repeatedly

held that providers cannot bring unjust enrichment claims against insurance companies

based on the services rendered to insureds”). For this reason alone, the quantum meruit

claim fails as a matter of law.

       MedARC’s quantum meruit claim is also doomed by the existence of the written

plans and insurance policies that are the wellspring of whatever right to payment it may

have with respect to the benefit claims Revolution submitted to Defendant. It is well

established that no claim for quantum meruit will lie when there is an express contract

covering the subject matter. Pepi Corp., 254 S.W.3d at 462. This rule is applicable here,

even though Defendant’s contracts are with their insureds, customers, and/or plan

members, not Revolution. Id.; see also Christus Health v. Quality Infusion Care, Inc.,

359 S.W.3d 719, 724 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (quantum meruit

claim brought against a health plan by an out-of-network provider was barred as a matter

of law by the express contract rule); Econ. Forms Corp. v. Williams Bros. Constr. Co.,

754 S.W.2d 451, 458-59 (Tex. App.—Houston [14th Dist.] 1988, no writ) (general

contractor was not liable to third party in quantum meruit for materials supplied to

general contractor by subcontractor pursuant to an express contract). The terms of the

plans and policies define what reimbursement Defendant agreed to provide to members


                                           11
Case 20-03153-hdh Doc 14 Filed 11/23/20          Entered 11/23/20 17:15:33       Page 12 of 15




and insureds when they obtain services from medical providers such as Revolution.

Moreover, Revolution’s right to receive any payment from Defendant is dependent on its

status as assignees of the rights of those plan members and insureds. MedARC’s quantum

meruit claim should therefore be dismissed for this reason as well.

D.     MEDARC’S QUANTUM MERUIT CLAIM IS PREEMPTED BY ERISA.

       MedARC specifically alleges that the majority of the health plans at issue are

governed by ERISA. [Compl. ¶ 22.] To the extent the Complaint attempts to assert a

state-law claim for quantum meruit with respect to benefit claims submitted under those

plans, therefore, that cause of action is preempted by ERISA and should be dismissed. 7

              1.      MedARC’s quantum meruit claim is completely preempted.

       ERISA is a comprehensive statutory scheme that governs the regulation and

enforcement of rights under employee benefit plans. Aetna Health Inc. v. Davila, 542

U.S. 200, 208 (2004). As such, a state law claim, however characterized or pleaded, that

“duplicates, supplements, or supplants” the civil enforcement remedies available under

ERISA conflicts with Congress’ intent to make the ERISA remedy exclusive and is

preempted. Id. at 209. Indeed, ERISA’s “civil enforcement mechanism is one of those

provisions with such ‘extraordinary pre-emptive power’ that it ‘converts an ordinary state

common law complaint into one stating a federal claim for purposes of the well-pleaded

7
  The Complaint is unclear as to whether MedARC’s quantum meruit claim is asserted with
respect to the ERISA plans. It first states that the section entitled “State Law Claims” alleges
causes of action with respect to the non-ERISA plans. [Comp. ¶ 46.] However, Count IV, which
is a state law claim for promissory estoppel, specifically alleges it is brought as to both ERISA
and non-ERISA claims. [Compl. ¶ 118.] The allegations of Count VI (quantum meruit) make no
specific reference to the distinction between ERISA and non-ERISA plans.



                                               12
Case 20-03153-hdh Doc 14 Filed 11/23/20        Entered 11/23/20 17:15:33     Page 13 of 15




complaint rule.’” Id. (quoting Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 65-66

(1987)).

       MedARC’s quantum meruit claim seeks to recover benefits for services rendered

to members of ERISA plans that would supplement or supplant the remedies provided

under ERISA, and such claim is therefore completely preempted. Davila, 542 U.S. at

209. Specifically, ERISA completely preempts a plaintiff’s cause of action if the plaintiff

could have brought the claim under ERISA’s enforcement provisions, and there is no

other independent legal duty implicated by the defendant’s actions. Id. at 210; see also

Houston Home Dialysis, LP v. Blue Cross and Blue Shield of Tex., No. H-17-2095, 2018

WL 2562692, at *8 (S.D. Tex. June 4, 2018) (breach of implied contract claim related to

ERISA plan and did not create an independent legal duty and was therefore preempted);

Paragon Office Servs., LLC v. UnitedHealth Grp., Inc., No. 3:11-CV-2205-D, 2012 WL

1019953, at *5-6 (N.D. Tex. Mar. 27, 2012) (state law claims for breach of implied

contract and quantum meruit could have been brought under ERISA and were

preempted); Spring E.R., LLC v. Aetna Life Ins. Co., No. H-09-2001, 2010 WL 598748,

at *5-6 (S.D. Tex. Feb. 17, 2010) (same).

              2.     MEDARC’S QUANTUM MERUIT CLAIM IS PREEMPTED UNDER 29
                     U.S.C. § 1144(A).

       In addition to the complete preemption doctrine, MedARC’s quantum meruit

claim is also subject to dismissal based on the defense of “ordinary” or “conflict”

preemption. In this regard, ERISA contains an expansive express preemption provision

that states: “[e]xcept as provided in subsection (b) of this section, the provisions of this



                                            13
Case 20-03153-hdh Doc 14 Filed 11/23/20     Entered 11/23/20 17:15:33     Page 14 of 15




subchapter and subchapter III shall supersede any and all State laws insofar as they may

now or hereafter relate to any employee benefit plan ….” 29 U.S.C. § 1144(a). See

generally Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987). MedARC’s quantum meruit

claim is undoubtedly related to the ERISA plans and therefore meets the criteria for

preemption under ERISA § 514. See, e.g., Dedeaux, 481 U.S. at 47-48; Access Mediquip,

L.L.C. v. United HealthCare Ins. Co. 662 F.3d 376, 386 (5th Cir. 2011) (unjust

enrichment and quantum meruit claims are preempted by ERISA § 514); Emergency

Health Centre at Willowbrook, L.L.C. v. UnitedHealthcare of Tex., Inc., 892 F. Supp.2d

847, 860 (S.D. Tex. 2012) (dismissing provider’s quantum meruit claim based on ERISA

§ 514 preemption). Accordingly, it should be dismissed with respect to the ERISA plans

at issue for this reason as well.

                                    IV. CONCLUSION

       For all of these reasons, Defendant respectfully requests that the Court dismiss

MedARC’s under 29 U.S.C. §§ 1132(a)(2)-(3), 1104, and 1109, and its state-law

quantum meruit claim with prejudice.




                                          14
Case 20-03153-hdh Doc 14 Filed 11/23/20    Entered 11/23/20 17:15:33    Page 15 of 15




Dated: November 23, 2020                  Respectfully submitted,

                                          By: /s/ Andrew G. Jubinsky
                                              Andrew G. Jubinsky
                                              Texas Bar No. 11043000
                                              andy.jubinsky@figdav.com
                                              Don Colleluori
                                              Texas Bar No. 04581950
                                              don.colleluori@figdav.com
                                              Amber D. Reece
                                              Texas Bar No. 24079892
                                              amber.reece@figdav.com

                                          FIGARI + DAVENPORT, LLP
                                          901 Main Street, Suite 3400
                                          Dallas, Texas 75202
                                          T: (214) 939-2000
                                          F: (214) 939-2090

                                          COUNSEL FOR DEFENDANT




                           CERTIFICATE OF SERVICE

       I hereby certify that, on November 23, 2020, a true and correct copy of the
foregoing document was served electronically via the Court’s Electronic Case Filing
(ECF) system on all parties registered to receive electronic service in this matter,
including counsel for Plaintiff.

                                          /s/ Andrew G. Jubinsky
                                          Andrew G. Jubinsky




                                          15
